        Case
         Case1:19-mc-91157-LTS
              1:19-mc-91157-LTS Document
                                 Document18-1
                                          19 Filed
                                              Filed02/21/20
                                                    02/20/20 Page
                                                              Page11ofof33



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                    )
IN RE: NONJUDICIAL FORFEITURE                       )      MBD. No. 19-mc-91157
PROCEEDING                                          )
                                                    )

                      ORDER EXTENDING THE TIME TO FILE
                     CIVIL FORFEITURE COMPLAINT AND/OR
                   OBTAIN INDICTMENT ALLEGING FORFEITURE

       WHEREAS, Austin Nedved (the “Claimant”) has filed a claim to the following property

in a nonjudicial civil forfeiture proceeding with the United States Customs and Border Protection

(“CBP”) and the United States Postal Inspection Service (“USPIS”):

       a.     $440,000 in United States currency, seized on December 11, 2018, from Austin
              Nedved, in Shrewsbury Massachusetts;

       b.     $33,654.95 in United States currency, seized on December 11, 2018, from Austin
              Nedved, in Shrewsbury Massachusetts;

       c.     $670 in United States currency, seized on December 11, 2018, from Austin Nedved,
              in Northborough, Massachusetts;

       d.     $8,000 in United States currency, seized on December 14, 2018, from Cong Nguyen,
              in Boston, Massachusetts;

       e.     $1,500 in United States currency, seized on December 14, 2018, from Joseph
              Fallstrom, in Boston, Massachusetts;

       f.     $9,000 in United States currency, seized on December 14, 2018, from Joseph
              Fallstrom, in Boston, Massachusetts;

       g.     $10,000 in United States currency, seized on December 14, 2018, from J. Merrell, in
              Boston, Massachusetts;

       h.     $11,220 in United States currency, seized on December 14, 2018, from Jordan
              Dunbar, in Boston, Massachusetts;

       i.     $1,700 in United States currency, seized on December 14, 2018, from Charles
              Thomas, in Boston, Massachusetts;
        Case
         Case1:19-mc-91157-LTS
              1:19-mc-91157-LTS Document
                                 Document18-1
                                          19 Filed
                                              Filed02/21/20
                                                    02/20/20 Page
                                                              Page22ofof33



       j.      $1,800 in United States currency, seized on December 14, 2018, from Anthony
               Ufkin, in Boston, Massachusetts;

       k.      $1,500 in United States currency, seized on December 14, 2018, from Russ Williams,
               in Boston, Massachusetts;

       l.      $9,000 in United States currency, seized on December 14, 2018, from Jon Wray, in
               Boston, Massachusetts;

       m.      $4,400 in United States currency, seized on December 14, 2018, from Adam Vito, in
               Boston, Massachusetts;

       n.      $2,000 in United States currency, seized on December 14, 2018, from RDT LNU, in
               Boston, Massachusetts; and

       o.      $10,743 in United States currency, seized on December 14, 2018, from Holden
               Smith, in Boston, Massachusetts;

(the “Defendant Properties”).

       WHEREAS, on April 19, 2019, the Court granted a Joint Motion to Extend Time to File

Civil Complaint to June 29, 2019. On June 25, 2019, the Court granted a Joint Motion to Extend

Time to File Civil Complaint to August 28, 2019. On August 20, 2019, the Court granted a Joint

Motion to Extend Time to File Civil Complaint to October 27, 2019. On October 16, 2019, the

Court granted a Joint Motion to Extend Time to File Civil Complaint to December 26, 2019. On

December 18, 2019, the Court granted a Joint Motion to Extend Time to File Civil Complaint to

February 24, 2020. The United States and the Claimant jointly request upon agreement of the

parties, as provided in 18 U.S.C. § 983(a)(3)(A), to extend the time in which the United States is

required to file a complaint for forfeiture against the Defendant Properties and/or to obtain an

indictment alleging that the Defendant Properties are subject to forfeiture;

       WHEREAS, the United States represents to the Court that CBP and USPIS sent notice of

its intent to forfeit the Defendant Properties as required by 18 U.S.C. § 983(a)(1)(A), that no




                                                 2
        Case
         Case1:19-mc-91157-LTS
              1:19-mc-91157-LTS Document
                                 Document18-1
                                          19 Filed
                                              Filed02/21/20
                                                    02/20/20 Page
                                                              Page33ofof33



other person has filed a claim to the Defendant Properties as required by law in the nonjudicial

civil forfeiture proceedings, and that the time within which to file such claims has expired; and

        WHEREAS, the Court is authorized by 18 U.S.C. § 983(a)(3)(A) to extend the time in

which the United States is required to file a complaint for forfeiture against the Defendant

Properties and/or to obtain an indictment alleging that the Defendant Properties are subject to

forfeiture based upon agreement of the parties or good cause shown.

        ACCORDINGLY, it is hereby ORDERED, ADJUDGED, and DECREED:

        Pursuant to 18 U.S.C. § 983(a)(3)(A)-(C), that the date by which the United States is

required to file a complaint for forfeiture against the Defendant Properties and/or to obtain an

indictment alleging that the Defendant Properties are subject to forfeiture is extended to April 24,

2020.




       2/21/2020
Date: _____________________                    /s/ Leo T. Sorokin
                                              ________________________________
                                              LEO T. SOROKIN
                                              United States District Judge




                                                 3
